DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the phrase “is rounded about a horizontal axis and a vertical axis” is confusing since it is unclear as to what define “a horizontal axis” and “a vertical axis”.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Man (US 2008/0230013) in view of Fathauer (US 2517472).
For claim 1, Man teaches a pet toy comprising:
a toy shoe adapted to be worn on a bare foot of a user or over a shoe of the user and having a base (402) having and a toe end (402);
a first strap (412) secured to the toy shoe in proximity to the toe end of the base of the toy shoe;

(a)    fitted in the base of the toy shoe, and
(b)    extending away from the toe end of the base of the toy shoe; and an attachment mechanism (428a) at the free end of the elongated flexible member (see [0040]).
	However, Man lacks to mention a heel end; a sole extending along an upper surface of the base between the heel end of the base and the toe end of the base; and a second strap secured to the toy shoe in proximity to the heel end of the base of the toy shoe.
Fathauer teaches that it is old and well known in the art to provide a shoe having a heel end (12), a sole (10) extending along an upper surface of the base between the heel end (12) of the base and the toe end (11) of the base, and a second strap (24) secured to the toy shoe in proximity to the heel end of the base of the toy shoe (see Figures 1-2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the toy shoe of Man so as to include a shoe having a heel end, a sole extending along an upper surface of the base between the heel end of the base and the toe end of the base, and a second strap secured to the toy shoe in proximity to the heel end of the base of the toy shoe, in a similar manner as taught in Fathauer, so as to provide additional support to the user’s feet from toe to heel.
For claim 2, Man teaches as modified by Fathauer (emphasis on Man) further teach wherein the elongated flexible member (404) is selectively removable from the base of the toy shoe (see [0040]).
For claim 3, Man teaches as modified by Fathauer (emphasis on Fathauer) further teach wherein the heel end (12) of the base of the toy shoe is rounded (see Figure 2).
For claim 4, Man teaches as modified by Fathauer (emphasis on Fathauer) further teach wherein the sole of the base of the toy shoe extends upward from the toe end of the base of the toy shoe (note that hinge (17) allows the sole of the base of the toy shoe to extend upward and downward (see Figures 1-3)).
For claim 5, Man teaches as modified by Fathauer (emphasis on Man) further teach wherein the toy shoe is free to move (see Figure 3).
For claim 6, Man teaches as modified by Fathauer (emphasis on Man) further teach wherein the toy shoe is free to move horizontally (see Figure 3).
For claim 7, Man teaches as modified by Fathauer (emphasis on Man) further teach wherein the toy shoe is free to move vertically (see Figure 3).

For claim 9, Man teaches as modified by Fathauer (emphasis on Man) further teach wherein the elongated flexible member (404) is fitted in the base of the toy shoe by a snap-fit (note that Man’s mating fastener is equivalent to snap-fit as claimed, see [0040]).
For claim 10, Man teaches as modified by Fathauer (emphasis on Fathauer) further teach wherein the second strap (24) has an adjustable effective length (see lines 15-20 of col. 3).
For claim 11, Man teaches as modified by Fathauer (emphasis on Fathauer) further teach wherein the heel end (12) of the base of the toy shoe is rounded about a horizontal axis and a vertical axis (see Figures 1-3).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644